department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc intl postf-145506-01 uilc internal_revenue_service national_office field_service_advice memorandum for acting associate area_counsel lmsb from paul epstein senior technical reviewer cc intl subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer parent country a country b country c sub sub sub seller acquisition finance company asset a amount a amount b amount c amount d amount e amount f amount g amount h amount i date postf-145506-01 date date date date date date date date date date date x percent issue sec_1 whether the multi-party financing_arrangement should be recharacterized under the anti-conduit_regulations under sec_881 whether an amount a loan between the taxpayer and an affiliated finance company should be ignored or recharacterized under case law principles of substance over form whether the substance of the amount a loan was equity instead of debt conclusion sec_1 based on the facts submitted taxpayer did not enter into a financing_transaction under the anti-conduit_regulations as such the multi- party financing_arrangement in this case should not be recharacterized as a loan from parent to taxpayer under sec_1_881-3 based on the facts submitted the amount a transaction between finance company and taxpayer should not be recharacterized as a loan from parent to taxpayer under case law principles of substance over form the amount a transaction between finance company and taxpayer should be characterized as debt the facts indicate that taxpayer was a fully solvent financial_institution moreover taxpayer adhered to the terms of the instrument which in form had debt characteristics the subordination feature of the debt should not recast the instrument as equity facts postf-145506-01 parent is a corporation established under the laws of country a taxpayer is a wholly owned u s subsidiary of parent taxpayer a u s bank_holding_company owns all of the stock of sub and sub both u s_corporations on date sub signed an agreement to purchase asset a from seller the acquisition an unrelated party the closing date for the acquisition was date to finance the acquisition parent established a subsidiary finance company in country b on date the purpose of which was to provide financing to the u s operations of parent including the funding of the acquisition prior to investing in finance company parent was required to obtain permission from the regulatory authorities in country a who required parent to sign an undertakings letter limiting finance company’s activities to intercorporate dealings with parent’s controlled entities located outside of country a parent obtained the necessary approval on date on date parent contributed amount a to finance company in exchange for ordinary shares of finance company’s stock the origin of the funds contributed by parent to finance company has not been determined also on date finance company lent taxpayer amount a and received a subordinated debenture in exchange there were no face-to-face negotiations between taxpayer and finance company and the terms of finance company’s loan to taxpayer were established by sub additionally there were no negotiations with entities outside of parent’s related entities to secure funds to finance the acquisition the debt_instrument is an unsecured 10-year note with principal due on date the interest rate on the loan was fixed pincite until date thereafter the note bore a floating interest rate of basis points over six-month libor interest is payable to finance company semi-annually the note is subordinated to prior payment in full of all senior indebtedness of parent the note is not guaranteed by parent taxpayer initially stated to the revenue_agent that the business_purpose for the loan from finance company was to avoid withholding taxes on interest_paid under the applicable income_tax treaty between the u s and country a this treatment would be unavailable had the loan been made directly by parent to taxpayer in contrast the taxpayer claimed in a written response that the business_purpose for making the loan with finance company was to partially fund the acquisition finance company considered hedging its loan to taxpayer in the event of a change in the tax laws specifically finance company considered purchasing a put option from a u s branch of parent that would enable finance company to put the note to that u s branch in the event that the tax law changed in such a manner as to impose u s taxation on the interest payable to finance company by taxpayer the cost of the contemplated put option would not have exceeded amount b the put option was never purchased postf-145506-01 on date taxpayer contributed amount c to sub in exchange for preferred_stock a subordinated debenture and a credit to its capital surplus account also on date sub contributed amount c to sub in exchange for a subordinated debenture and a credit to its capital surplus account all of these transactions were approved by u s regulatory authorities taxpayer deducted amount d and amount e for amounts paid to finance company for the taxable years ended date and date respectively exemption from u s tax withholding was claimed on these payments under the united states-country b income_tax treaty in effect during the years at issue the interest payments from taxpayer were deposited in the bank account of finance company at parent’s branch office in country c finance company has paid no dividends to parent finance company’s only business activity during the years under examination was the loan to taxpayer and its only income was interest_income from that same loan finance company therefore had no independent credit standing outside of its loan to taxpayer and income accrued and received thereon finance company’s assets consisted solely of the amount a note interest deposits received from taxpayer and accrued interest receivable from taxpayer finance company’s directors were related to or appointed by parent and finance company had no employees during the years at issue on date finance company entered into a lease for office space located in country b the lease was guaranteed by parent on date the lease was assigned to sub a wholly owned subsidiary of parent located in country b on date finance company entered into an agreement with parent under which parent would provide support services to finance company in exchange for an annual payment of amount f on date finance company assigned this agreement to sub law and analysis i applicability of anti-conduit_regulations under sec_881 foreign_corporations are required to pay a tax on u s source interest_income that is not effectively connected with a u s trade_or_business under sec_1441 and sec_1442 certain persons must deduct and withhold the tax from interest payments made to foreign_corporations the tax_rate may be reduced or eliminated by treaty in the present case the applicable income_tax treaty between the u s and country a provides that interest payments made by u s taxpayers to country a corporations are subject_to an x percent rate of withholding the applicable income_tax treaty between the u s and country b exempts interest payments made by u s taxpayers to country b corporations from withholding_tax postf-145506-01 regulations promulgated under sec_881 provide special rules limiting the ability of taxpayers to reduce or eliminate withholding_tax obligations through the use of conduit entities established in jurisdictions for which the applicable withholding_tax rate is reduced or eliminated by treaty when multi-party financing arrangements are recharacterized under these regulations intermediate entities or conduits are disregarded for u s tax purposes and financing arrangements are generally recharacterized as transactions directly between the financed and the financing_entity sec_1_881-3 provides that the service may disregard for purposes of sec_881 the participation of one or more intermediate entities in a financing_arrangement where such entities are acting as conduit entities sec_1_881-3 defines a financing_arrangement as two or more financing transactions through which one party the financing_entity advances property or money to another party the intermediate_entity and the intermediate_entity then advances property or money to a third party the financed entity sec_1_881-3 defines a financing_transaction to mean debt certain types of stock in a corporation leases and licenses and certain other transactions where a person advances money or property to a transferee who is obligated to repay or return a substantial portion of the money or other_property advanced or the equivalent in value sec_1_881-3 provides that stock in a corporation will constitute a financing_transaction only if one of the following conditions is satisfied i ii iii the issuer is required to redeem the stock at a specified time or the holder has the right to require the issuer to redeem the stock or to make any other payment with respect to the stock the issuer has the right to redeem the stock but only if based on all of the facts and circumstances as of the issue_date redemption pursuant to that right is more_likely_than_not to occur or the owner of the stock has the right to require a person related to the issuer or any other person who is acting pursuant to a plan or arrangement with the issuer to acquire the stock or make a payment with respect to the stock sec_1_881-3 provides that for purposes of sec_1_881-3 a person will be considered to have a right to cause a redemption or payment if the person has the right to enforce the payment through a legal proceeding or to cause the issuer to be liquidated if it fails to redeem the interest or to make a payment however a person will not be considered to have a right to force a redemption or a payment if the right is derived solely from ownership postf-145506-01 of a controlling_interest in the issuer in cases where the control does not arise from a default or similar contingency under the instrument in the present case the facts indicate that parent contributed amount a to finance company in exchange for stock that satisfies none of the conditions described in sec_1_881-3 accordingly such stock is not a financing_transaction within the meaning of sec_1_881-3 and no financing_arrangement is present within the meaning of sec_1 a i a sec_1_881-3 provides a special rule for determining whether a financing_arrangement exists in the context of related parties specifically sec_1_881-3 provides that if two or more financing transactions involving related_persons would form part of a financing_arrangement but for the absence of a financing_transaction between the related_persons the service may treat the related_persons as a single intermediate_entity if it is determined that one of the principal purposes for the structure of the financing transactions is to prevent the characterization of such arrangement as a financing_arrangement if the facts of the present case were to show that parent borrowed all or part of the amount a it contributed to financing company from a foreign lender sec_1 a ii b could apply to treat parent and financing company as a single intermediate_entity so long as it could be shown that one of the principal purposes for the structure of the financing transactions was to prevent the characterization of such arrangement as a financing_arrangement under such facts taxpayer would be liable for any taxes required to be withheld with respect to interest payments made to the foreign lender ii recharacterization of transaction on general economic_substance grounds as an alternative to applying the anti-conduit_regulations you have raised the issue as to whether case law principles of substance over form apply in this case we agree that such principles can be used as an alternative basis for addressing conduit financing transactions however we do not believe that the facts as currently developed support the use of that approach in this case case law principles of substance over form focus on the objective realities of a transaction rather than the particular form the parties employed 435_us_561 the courts have applied substance over form principles to disregard the use of intermediaries and conduits that were imposed for the avoidance of federal income taxes see eg del commercial properties inc v commissioner tcmemo_1999_411 aff’d 251_f3d_210 d c cir cert_denied u s lexi sec_418 gaw v commissioner tcmemo_1995_531 aff’d without published opinion 111_f3d_962 d c cir see also 56_tc_925 acq on other postf-145506-01 issue 1972_2_cb_1 revrul_84_152 1984_2_cb_381 revrul_84_153 1984_2_cb_383 both limited by revrul_95_56 1995_2_cb_322 following issuance of anti-conduit_regulations tech adv mem date in del commercial properties the taxpayer a fourth-tier subsidiary of an affiliated_group_of_corporations leased industrial real_estate it owned in the u s in order to improve properties the common parent of the affiliated_group arranged for financing through a lower-tier subsidiary incorporated in the netherlands first a canadian bank loaned dollar_figure million to an upper-tier canadian subsidiary second dollar_figure million was contributed by the upper-tier canadian subsidiary through a series of middle-tier subsidiaries located in canada the cayman islands and the netherlands antilles and finally to the lower-tier netherlands financing subsidiary third the taxpayer received the dollar_figure million from the netherlands financing subsidiary the taxpayer guaranteed repayment of part of the upper-tier canadian subsidiary’s loan from the canadian bank and authorized the bank to place a mortgage on its real_property additionally the taxpayer agreed to provide the bank with annual financial statements to insure its real_property and assign any insurance proceeds to the bank and to use the proceeds from any sales of real_property to make payments on the dollar_figure million loan the taxpayer made payments to the netherlands financing subsidiary for a year and a half and then began making payments directly to the upper-tier canadian subsidiary under the united states-netherlands tax_treaty interest payments made by u s taxpayers to netherlands corporations were exempt from taxes in the united_states but under the united states-canada tax_treaty the withholding_tax rate wa sec_15 the tax_court applied the step-transaction doctrine in concluding that the substance of the financial transactions was a loan from the upper-tier subsidiary directly to the taxpayer and that the funds passed through the netherlands financing subsidiary to avoid the withholding_tax the court noted that the netherlands financing subsidiary had minimal assets minimal business activity no officer with substantive duties and only transitory possession over the funds additionally the interest rates and payment schedules of the two loans corresponded closely in affirming the opinion of the tax_court the d c circuit_court of appeals concluded that the tax_court did not err in holding that the payments to the netherlands financing subsidiary were in substance payments to the upper-tier canadian subsidiary as such the payments were subject_to withholding under the united states-canada tax_treaty and were not exempt from withholding under the united states-netherlands tax_treaty in gaw a u s_corporation made interest payments to a dutch corporation that was a subsidiary of a hong kong corporation the tax_court held that the payments were subject_to u s taxes because in substance they were directed to the hong kong corporation the tax_court explained that under the substance_over_form_doctrine although the form of a transaction may literally comply with the provisions of the code that form will not be given effect where it has no business_purpose and postf-145506-01 operates simply as a device to conceal the true character of that transaction id tcmemo_1995_531 pincite applying this standard the court concluded that the taxpayer had not carried his burden of proving that the loans had been structured for any nontax business reason accordingly the court treated the loan as if it had been made by the hong kong corporation and ruled that the interest payments were subject_to u s withholding_tax certain facts developed by the field suggest that a recharacterization of the transactions among taxpayer finance company and parent under general economic_substance principles would be potentially appropriate but only if certain additional evidence is developed for example finance company’s only business activity during the years under examination was the loan to taxpayer and its only income was interest_income from that same loan finance company’s assets consisted solely of the amount a note interest deposits received from taxpayer and accrued interest receivable from taxpayer finance company’s directors were related to or appointed by parent and finance company had no employees during the years at issue finance company leased office space in country b but the lease was guaranteed by parent and ultimately assigned to sub a wholly owned subsidiary of parent located in country b finally taxpayer initially acknowledged that the purpose for the loan from finance company to taxpayer was the avoidance of withholding taxes on interest_paid under the applicable income_tax treaty between the u s and country b -- treatment that would have been unavailable had the loan been made directly by parent to taxpayer the tax motivation behind the transaction is also demonstrated by the fact that finance company researched the hedging of its loan to taxpayer in the event of a change in the tax laws specifically finance company considered purchasing a put option from a u s branch of parent that would enable finance company to put the note to that u s branch and therefore eliminate any further payments subject_to_withholding in the event that the tax law changed in such a manner as to impose u s taxation on the interest payable to finance company by taxpayer nevertheless no evidence suggests that finance company either made or was required to make payments to parent in the absence of such evidence finance company cannot be said to be acting as a conduit or that it lacks dominion and control_over the payments it received from taxpayer accordingly finance company should not be disregarded as a conduit without further factual development iii recharacterization as equity sec_385 provides five non-exclusive factors for distinguishing a transaction between debt and equity however the statute is subject_to the issuance of regulations at this time there are no promulgated regulations under the statute accordingly the distinction between debt and equity must be determined under postf-145506-01 principles derived by case law and in limited circumstances by treasury rulings and other specific transactional guidance the essence of a debt is an unconditional legally enforceable obligation to repay a sum certain on demand or on a specified date 17_tc_973 the less resemblance an instrument bears to such an unconditional promise to pay the more likely it is to be characterized as equity the characterization of an instrument as debt or equity for united_states federal_income_tax purposes depends on the terms of the instrument and all surrounding facts and circumstances see generally 262_f2d_512 2nd cir among the factors that may be considered in making such a determination are the following the name and presence of a written_agreement demonstrating indebtedness the presence of a fixed maturity_date the source of payments ie whether the borrower owns sufficient assets or anticipates sufficient cash_flow to make payments the right to enforce payment increased participation in management as a result of the advance whether the rights of the holders of the instrument are subordinate to rights of the issuer’s general creditors thinness of the borrower’s capital structure in relation to debt the identity of interest between creditors and stockholders the ability of the borrower to obtain credit from other sources the use of advanced funds for capital assets and the failure of the debtor to repay amounts owed for example sec_1_882-5 ex classifies a perpetual subordinated debt of a foreign bank as equity under u s tax principles for purposes of determining a foreign bank’s worldwide liability-to-assets ratio in the interest_expense allocation formula see also notice_94_47 1994_1_cb_357 postf-145506-01 see laidlaw transportation co v commissioner tcmemo_1998_232 nestle holdings inc v commissioner tcmemo_1995_441 based on the facts submitted we conclude that the transaction between taxpayer and finance company should be treated as debt the instrument in form has all of the features of a debt_instrument including a reasonable stated_interest rate and an unconditional promise to pay a sum certain on a fixed maturity_date the instrument at issue in this case does not have the equity features of a perpetual subordinated note as previously discussed cf sec_1_882-5 ex although finance company’s rights are subordinated to the rights of taxpayer’s general creditors regulated financial institutions may ordinarily issue subordinated notes to meet regulatory capital reserve requirements with no consequence to the debt treatment of such notes see 659_f2d_618 5th cir revrul_85_119 1985_2_cb_60 further no facts have been presented to suggest any curtailment of finance company’s legal rights to enforce the payment of principal and interest moreover the facts indicate that taxpayer has sufficient liquid_assets and or reasonably anticipated cash_flow from which to repay the loan and that taxpayer has made all payments in a timely fashion in accordance with the terms of the instrument in sum the weight of the relevant factors including taxpayer’s timely observance of the terms of the instrument indicates that the instrument issued by taxpayer to finance company should qualify as indebtedness iv disallowance of interest_deduction under sec_267 the facts set forth in the field’s memorandum of date suggest that a discrepancy of amount g may exist between the amount of interest_expense deducted by taxpayer amount d in and amount e in or a total of amount h and the amount of interest actually received and deposited by finance company amount i under sec_267 and sec_1_267_a_-3 a taxpayer is required to defer the deduction of accrued interest payable to a related_foreign_person until such interest is actually paid accordingly further consideration should be given as to whether taxpayer deducted accrued interest payable to finance company in any_tax period in which such interest was not actually paid case development hazards and other considerations postf-145506-01 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by paul epstein senior technical reviewer
